DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              AMERICAN COASTAL INSURANCE COMPANY,
                           Appellant,

                                    v.

         QUADOMAIN CONDOMINIUM II ASSOCIATION, INC.,
                         Appellee.

                             No. 4D19-1316

                           [February 26, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case
No. 18-012929 CACE (13).

  Patrick E. Betar, William S. Berk, Melissa M. Sims and Steven J.
Getman of Berk, Merchant & Sims, PLC, Coral Gables, for appellant.

  Anthony M. Lopez of Marin, Eljaiek, Lopez & Martinez, P.L., Coconut
Grove, for appellee.

PER CURIAM.

   American Coastal Insurance Company (“Insurer”) appeals the trial
court’s nonfinal order granting Quadomain Condominium II Association,
Inc.’s (“Insured”) motion to compel appraisal of a claim under a property
insurance policy. Despite the Insurer’s contention that the Insured had
not complied with its post-loss obligations, the trial court granted the
motion to compel appraisal without conducting an evidentiary hearing.
We reverse.

    “[W]here the ‘insured cooperates to some degree or provides an
explanation for its noncompliance, a fact question is presented’ regarding
the necessity or sufficiency of compliance.” Sunshine State Ins. Co. v.
Corridori, 28 So. 3d 129, 131 (Fla. 4th DCA 2010) (quoting Haiman v. Fed.
Ins. Co., 798 So. 2d 811, 812 (Fla. 4th DCA 2001)). “When a factual
dispute exists as to whether a party requesting an appraisal complied with
its post-loss obligations, the trial court must hold an evidentiary hearing
to determine the issue of such compliance.” First Protective Ins. Co. v.
Ahern, 278 So. 3d 87, 89 (Fla. 4th DCA 2019); see also United Prop. & Cas.
Ins. Co. v. Concepcion, 83 So. 3d 908, 910 (Fla. 3d DCA 2012) (“Where the
insurer reasonably disputes such compliance and raises a question as to
the sufficiency of the insured’s compliance with post-loss obligations, a
question of fact is created that must be resolved by the trial court before
compelling appraisal.”).

   We reverse the trial court’s order compelling appraisal and remand for
an evidentiary hearing.

   Reversed and remanded.

LEVINE, C.J., GROSS and CIKLIN, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                    2